DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       KENNETH WASHINGTON,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-295

                         [September 12, 2019]

   Appeal from order denying rule 3.800(a) motion from the Circuit Court
for the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 97-11097CF10A.

   Kenneth Washington, Sneads, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Maryellen M. Farrell,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.